Order entered May 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00363-CV

                    IN THE INTEREST OF K.G., ET. AL, CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-17435-Z

                                           ORDER
       Because this is an accelerated appeal from a decree terminating appellant’s parental

rights, we GRANT appellant’s May 19, 2015 motion for additional time to file brief to the extent

we ORDER the brief be filed no later than June 11, 2015. We caution appellant that no further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE